DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(a)(2) because color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) explaining why the color drawing is necessary is granted (see MPEP 608.02.V and VIII). Any such petition must be also accompanied by: (1) the appropriate fee set forth in 37 CFR 1.17(h); (2) three sets of color drawings as appropriate (the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web); and (3) unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. 


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 9 are objected to because of the following informalities:  
Claim 5 recites “The method of claim 3” and should recite --The method of claim 4-- as claim 4 is where there is the first recitation of second power.  
Claim 9 recites “duration in in a range” and should recite --duration is in a range--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/149021 to Chen et al. (Chen) in view of US 2004/0073079 A1 to Altshuler et al. (Altshuler).
Regarding claim 1, Chen teaches a method for stimulating collagen production and/or reducing fatty deposits in a target region at depth of a patient’s skin ([0004-oC to about 47oC ([0024]), thereafter maintaining the target region within the therapeutic temperature for a treatment duration from about 20 minutes to about 30 minutes ([0003, 0025, 0027, 0032]), wherein the target region is maintained within the therapeutic temperature range by modulating the electromagnetic radiation applied to the skin surface so as to cyclically cool and heat the target region ([0004, 0023, 0027]), the treatment comprising a cooling phase and a heating phase ([0027]), and after the treatment duration, terminating the application of electromagnetic radiation to the skin surface (inherent in that the application of the radiation will necessarily end when the treatment time has expired).  However, Chen is silent with respect to the duration of the cooling phase being in a range from about 3 seconds to about 15 seconds and the duration of the heating phase being in a range from about 3 seconds to about 15 seconds.  Altshuler ([0010, 0054]) teaches an analogous method to that of Chen including treating at least a selected target at depth while protecting non-targeted tissue by utilizing a suitable mechanism to cool the patient’s skin surface to a temperature below normal body temperature for a selected duration; utilizing a suitable mechanism to selectively apply radiation to the patient's skin above said region before, during and/or after cooling; and repeating the cooling and radiation application for a selected number of cycles, the temperature to which the patient's skin is cooled and the duration of cooling being sufficient to cool the treatment region to a selected temperature below normal body temperature during at least cooling portions of cycles.  Altshuler ([0010, 
Regarding claims 2 and 3, the combination teaches the method of claim 1 as well as Chen teaching that appropriate energy is one having energy and wavelength profiles providing penetration depth that is comparable to or longer than the depth of the subject’s dermal tissue ([0020, 0033]) and Altshuler teaching that the wavelengths used for a particular application will depend on the target tissue, the depth of the tissue and other factors ([0054]), but not specifically wherein the target region is at a depth in a range of about 3 mm to about 1 cm below the skin surface and the target region comprises the dermis/hypodermis junction or wherein the target region is at a depth in a range of about 1 cm to about 3cm below the ski surface and the target region comprises fat tissue below the dermis/hypodermis junction.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate treatment depth, since it has been held that discovering the optimum value of a results effective variable involves only 
Regarding claim 4, the combination teaches the method of claim 1, as well as Chen teaching wherein modulating the electromagnetic radiation applied to the skin surface comprises adjusting the power of the electromagnetic radiation applied to the skin surface between a first power for a cooling duration and a second power for a heating duration so as to cyclically cool and heat the target region ([0004, 0023, 0027] which discloses pulsing the radiation).
Regarding claim 5, the combination teaches the method of claim 4 as well as Chen teaches a useful power density range includes an average power density of about 1-10W/cm2, but not specifically wherein the second power of the electromagnetic radiation is in a range between about 1 W/cm2 and 2 W/cm2.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize radiation in a range between about 1 W/cm2 and 2 W/cm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 6, the combination teaches the method of claim 5, but not specifically wherein the first power of the electromagnetic radiation is substantially zero.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first power be substantially zero, since it has been held that where the general conditions of a claim 
Regarding claims 7 and 8, the combination teaches the method of claim 1 as well as further comprising contacting a cooling surface ([0021]) through which the electromagnetic radiation is applied to the skin onto the surface of the patient’s skin (see for example Fig. 7) during the step of maintaining the target region within the therapeutic temperature range ([0004] which states that “Cooling may occur simultaneously with treatment, and can extend beyond the end of treatment for an appropriate time…Cooling can be intermittent during energy delivery as well”), and but not wherein the temperature of the cooling surface is maintained in a range of about 15oC to about 35oCor wherein the temperature of the cooling surface is maintained in a range of about 25oC to about 30oC.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to maintain the temperature of the cooling surface in a range of about 15oC to about 35oC or in a range of about 25oC to about 30oC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 9, the combination teaches the method of claim 1 as well as wherein the treatment times range from about 2 t about 60 minutes ([0003, 0025, 0027, 0030, 0032]), but not specifically wherein the treatment duration is in a range from about 20 minutes to about 25 minutes.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed treatment duration, since it has been held that where the general 
Regarding claim 10, the combination teaches the method of claim 1, but not wherein the duration of the cooling phase is in a range from about 3 seconds to about 10 seconds and the duration of the heating phase is in a range from about 3 seconds to about 10 seconds.  Altshuler ([0010, 0054]) teaches an analogous method to that of Chen including treating at least a selected target at depth while protecting non-targeted tissue by utilizing a suitable mechanism to cool the patient’s skin surface to a temperature below normal body temperature for a selected duration; utilizing a suitable mechanism to selectively apply radiation to the patient's skin above said region before, during and/or after cooling; and repeating the cooling and radiation application for a selected number of cycles, the temperature to which the patient's skin is cooled and the duration of cooling being sufficient to cool the treatment region to a selected temperature below normal body temperature during at least cooling portions of cycles.  Altshuler ([0010, 0054]) goes on to teach that the cooling duration should be at least about 10 seconds, normally being between approximately 10 seconds and 20 minutes and where radiation is applied after cooling, the radiation may be applied for approximately one second to 4 minutes.  While Altshuler’s ranges for the cooling duration and the heating duration are larger than the claimed ranges, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed cooling duration and heating duration, since it has been held that where the general conditions of a claim are 
Regarding claim 11, the combination teaches the method of claim 1, but not wherein the duration of the cooling phase is in a range from about 3 seconds to about 7 seconds and the duration of the heating phase is in a range from about 3 seconds to about 7 seconds.  Altshuler ([0010, 0054]) teaches an analogous method to that of Chen including treating at least a selected target at depth while protecting non-targeted tissue by utilizing a suitable mechanism to cool the patient’s skin surface to a temperature below normal body temperature for a selected duration; utilizing a suitable mechanism to selectively apply radiation to the patient's skin above said region before, during and/or after cooling; and repeating the cooling and radiation application for a selected number of cycles, the temperature to which the patient's skin is cooled and the duration of cooling being sufficient to cool the treatment region to a selected temperature below normal body temperature during at least cooling portions of cycles.  Altshuler ([0010, 0054]) goes on to teach that the cooling duration should be at least about 10 seconds, normally being between approximately 10 seconds and 20 minutes and where radiation is applied after cooling, the radiation may be applied for approximately one second to 4 minutes.  While Altshuler’s ranges for the cooling duration and the heating duration are larger than the claimed ranges, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed cooling duration and heating duration, since it has been held that where the general conditions of a claim are 
Regarding claim 12, the combination teaches the method of claim 1, but not wherein the duration of the cooling phase is in a range from about 3 seconds to about 6 seconds and the duration of the heating phase is in a range from about 3 seconds to about 6 seconds.  Altshuler ([0010, 0054]) teaches an analogous method to that of Chen including treating at least a selected target at depth while protecting non-targeted tissue by utilizing a suitable mechanism to cool the patient’s skin surface to a temperature below normal body temperature for a selected duration; utilizing a suitable mechanism to selectively apply radiation to the patient's skin above said region before, during and/or after cooling; and repeating the cooling and radiation application for a selected number of cycles, the temperature to which the patient's skin is cooled and the duration of cooling being sufficient to cool the treatment region to a selected temperature below normal body temperature during at least cooling portions of cycles.  Altshuler ([0010, 0054]) goes on to teach that the cooling duration should be at least about 10 seconds, normally being between approximately 10 seconds and 20 minutes and where radiation is applied after cooling, the radiation may be applied for approximately one second to 4 minutes.  While Altshuler’s ranges for the cooling duration and the heating duration are larger than the claimed ranges, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed cooling duration and heating duration, since it has been held that where the general conditions of a claim are 
Regarding claim 13, the combination teaches the method of claim 1, but not wherein the duration of the cooling phase is about 5 seconds and the duration of the heating phase is 5 seconds.  Altshuler ([0010, 0054]) teaches an analogous method to that of Chen including treating at least a selected target at depth while protecting non-targeted tissue by utilizing a suitable mechanism to cool the patient’s skin surface to a temperature below normal body temperature for a selected duration; utilizing a suitable mechanism to selectively apply radiation to the patient's skin above said region before, during and/or after cooling; and repeating the cooling and radiation application for a selected number of cycles, the temperature to which the patient's skin is cooled and the duration of cooling being sufficient to cool the treatment region to a selected temperature below normal body temperature during at least cooling portions of cycles.  Altshuler ([0010, 0054]) goes on to teach that the cooling duration should be at least about 10 seconds, normally being between approximately 10 seconds and 20 minutes and where radiation is applied after cooling, the radiation may be applied for approximately one second to 4 minutes.  While Altshuler’s ranges for the cooling duration and the heating duration are larger than the claimed ranges, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed cooling duration and heating duration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 15, the combination teaches the method of claim 1 as well as Chen teaching wherein the electromagnetic radiation exhibits at least one wavelength in 
Regarding claim 16, the combination teaches the method of claim 15, but not specifically a wavelength of about 1210 nm.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate wavelength, since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art.  Here discovering the optimum wavelength is results effective in that it results in the effective treatment of the desired treatment area.
Regarding claim 17, the combination teaches the method of claim 15 as well as wherein the electromagnetic radiation exhibits a wavelength selected from the group consisting of 800nm, 940nm, and 1060nm ([0003, 0033]).
Regarding claim 18, the combination teaches the method of claim 1, but not specifically wherein the electromagnetic radiation is applied to the skin surface initially to raise the temperature of the target region to the therapeutic temperature for a duration in a range of about 20 seconds to about 40 seconds.  Altshuler ([0010, 0054]) teaches an analogous method to that of Chen including treating at least a selected target at depth while protecting non-targeted tissue by utilizing a suitable mechanism to cool the patient’s skin surface to a temperature below normal body temperature for a selected duration; utilizing a suitable mechanism to selectively apply radiation to the patient's skin above said region before, during and/or after cooling; and repeating the cooling and radiation application for a selected number of cycles, the temperature to which the patient's skin is cooled and the duration of cooling being sufficient to cool the 
Regarding claim 19, the combination teaches the method of claim 1 as well as Chen teaching wherein the electromagnetic radiation is delivered and the cooling phase is controlled by a non-invasive body contouring system (Fig. 7).
Regarding claim 20, the combination teaches the method of claim 1 as well as wherein the electromagnetic radiation is delivered and heat is absorbed by one or more components of a handpiece (Fig. 7 which shows that radiation and heat will be absorbed as the radiation travels through the other components of the device).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794